Citation Nr: 0427257	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  02-20 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of fractures of the left radius and ulna.

2.  Entitlement to service connection for neurological 
impairment (entrapment) of the left upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
October 1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In June 2004, the veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of this hearing is associated with the claims 
folder.  

The issue of entitlement to service connection for 
neurological impairment (entrapment) of the left upper 
extremity is addressed in the Remand below.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.  

2.  The veteran's residuals of fractures of the left radius 
and ulna is not manifested by loss of supination and 
pronation, or bone fusion, with the hand fixed in supination 
or hyperpronation; nonunion of the radius and ulna with flail 
false joint; or nonunion in the upper half of the ulna, or 
lower half of the radius with false movement, loss of bone 
substance, and marked deformity.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of fractures of the left radius and ulna have not 
been met.  38 U.S.C.A.  § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5210, 5211, 5212, 5213 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issues on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant that he should submit any 
pertinent evidence in his possession.

Through the statement of the case and various letters to the 
appellant, particularly by letters dated in December 2000 and 
May 2001, the appellant has been informed of the evidence and 
information necessary to substantiate his claim for an 
increased rating for his service-connected fracture 
residuals, the specific information required from him to 
enable the RO to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and the evidence that he should submit.  Although VA 
has not specifically requested him to submit any pertinent 
evidence in his possession, it has informed him of the 
evidence that would be pertinent and requested him to submit 
such evidence or provide VA with the information and 
authorization necessary for the VA to obtain such evidence.  
In light of the foregoing, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  

The record also reflects all available service medical 
records have been obtained.  Additionally, the veteran has 
indicated that all of the treatment for his service-connected 
left forearm disability has been through VA; these treatment 
records have been associated with the claims folder.  The 
veteran has not asserted that there are any outstanding 
medical records that could be obtained to substantiate the 
claim.  Based on the foregoing, the Board finds that all 
available medical records have been obtained.  Additionally, 
the veteran has been afforded VA examinations to assess the 
current severity of his service-connected left forearm 
disability.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

The Board notes that in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C.A. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall . . . take due account of the rule 
of prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, the RO readjudicated the appellant's claim on a 
de novo basis following compliance with the notice 
requirements of the VCAA and the implementing regulations.  
There is no indication or reason to believe that its decision 
would have been different had the claim not been previously 
adjudicated.  In sum, the Board is satisfied that the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations.   

Accordingly, the Board will address the merits of the 
appellant's claim.  

Evidentiary Background

Service connection for residuals of fractures of the left 
radius and ulna with limitation of motion (minor hand) was 
established by rating action in March 1977 as the evidence 
showed that he broke his left forearm during service.  A 20 
percent disability evaluation was assigned effective from 
October 1976.  This disability evaluation was confirmed by a 
subsequent rating action in February 1984.

The veteran was afforded a VA compensation and pension 
examination in July 1992.  The veteran reported that his left 
forearm was injured in a jeep accident and was treated with 
casting.  The veteran noted that he had a fractured radius 
and ulna which did heal.  He reported some present difficulty 
with pain in the forearm with some numbness and some 
difficulty with grasping strength.  He had been dropping 
things.  He was not on any medication and did not use a 
brace.  Examination revealed wrist flexion to 60 degrees; 
extension to 85 degrees; ulnar deviation of 50 degrees; and 
radial deviation of 15 degrees.  He lacked 60 degrees of full 
supination but had full pronation.  Flexion and extension of 
the elbow were full.  X-rays showed a healed fracture of the 
distal shaft of the left ulna without any significant 
deformity.  The examiner noted that there was no evidence at 
the time of a radial fracture and that, if there was a prior 
fracture, it was now fully healed.  The examiner noted that 
neurovascular deficits did not exist and the main significant 
physical finding in the left forearm was lack of full 
supination.  

Thereafter, the RO issued a rating action in September 1992 
that denied a higher rating for the veteran's left forearm 
disability which the veteran did not appeal.

A July 2000 VA outpatient treatment record notes that the 
veteran was working with the United States Postal Service.  
He complained of pain and numbness in his left hand mainly in 
an ulnar distribution.  Examination showed mild atrophy of he 
left ulnar-innervated muscles, hypoesthesia, and positive 
Tinel sign at the cubital tunnel and at the wrist.  He had 
full, active range of motion in all extremities.  The 
impressions were moderately severe left ulnar neuropathy at 
the cubital tunnel level and mild bilateral early state of 
entrapment neuropathy of the median nerve at the wrist level.

The veteran submitted a claim for an increased rating for his 
service-connected left forearm disability in September 2000.  
Thereafter, the RO issued a January 2001 rating action that 
denied an increased rating.  

The veteran was afforded a VA neurological examination in 
October 2002.  The examiner noted that the veteran's claims 
folder was reviewed in connection with the examination.  It 
was noted that the veteran was right handed.  In 1999, he 
began to experience pain in his left elbow that frequently 
radiated distally in a lancinating nature.  Weakness of the 
grip in the left hand also ensued.  This symptomatology 
gradually increased in severity.  On examination, the veteran 
was unable to supinate his left forearm beyond the neutral 
position, which the examiner noted was 90 degrees.  However, 
he was able to fully pronate the forearm.  There was a 
positive Tinel sign upon pressure over the ulnar nerve in the 
ulnar groove at the medial epicondyle of the left forearm.  
Decreased sensation in both the median and ulnar nerves in 
the fingers of the left hand was observed.  The pertinent 
impressions were ulnar neuropathy of the left arm due to 
entrapment of the ulnar nerve at the level of the cubital 
tunnel and bilateral carpal tunnel syndrome.  The examiner 
opined that the veteran's left ulnar neuropathy and bilateral 
entrapment neuropathy of the median nerves were not due to 
his service-connected fractures of the left radius and ulnar 
bones.

The veteran was also afforded a November 2002 orthopedic 
examination.  Physical examination showed that dorsal 
angulation of 10 degrees at the fracture site.  He had good 
grip.  He lacked 45 degrees of pronation and 30 degrees of 
supination.  Flexion of the left wrist was to 70 degrees and 
extension was to 40 degrees.  It was noted that the veteran 
did not work due to "multiple other disabilities."  The 
diagnosis was nonunion fracture of the radius and ulna, 
distal fifth of the forearm, that reduced rotary motion of 
the forearm.  

At his hearing before the Board in June 2004, the veteran 
reported that he broke his left forearm when a shelf of sea 
rations fell on his arm knocking him to the ground.  He was 
taken to a medical facility where X-rays revealed that his 
arm was broken.  His arm was casted and he returned to duty.  
The veteran reported that since that time, his arm has been 
in a "stressed condition."  He reported continuing pain 
with increased pain with use.  His fingers were numb.  He 
reported pain and difficulty picking up things.  He reported 
that he has trouble using his left arm.  According to the 
veteran, his condition had worsened over the years.  The 
veteran noted that he had retired from the Postal Service due 
to his arm.  He received treatment through VA and surgery was 
recommended to treat his neurological problems.  He reported 
pain like pins and needles in his left arm.  Other times, the 
pain was dull.  The type of pain depended on the weather.  He 
also had an occasional shooting pain from his elbow down his 
forearm.  His last treatment was in 2000.  He was not taking 
prescription medication but took over the counter Advil.  
 
Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Rating Schedule.  Assigned ratings are 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A.  § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.10 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7 (2003).

The rating criteria for evaluating disabilities of the elbow 
and forearm are contained in 38 C.F.R. § 4.71a, Diagnostic 
Codes 5205 to 5213.  Under Diagnostic Code 5210, nonunion of 
the radius and ulnar in the minor arm with flail false joint 
warrants a 40 percent disability evaluation.

Under Diagnostic Code 5211, impairment of the ulna in the 
minor arm with nonunion in the upper half, with false 
movement, and without loss of bone substance or marked 
deformity warrants a 20 percent disability evaluation. 
Impairment of the ulna in the minor arm with nonunion in the 
upper half, with false movement, and with loss of bone 
substance (1 inch (2.5 cms) or more) and marked deformity 
warrants a 30 percent disability evaluation.  

Similarly, under Diagnostic Code 5212, impairment of the 
radius in the minor arm with nonunion in the lower half, with 
false movement, and without loss of bone substance or marked 
deformity warrants a 20 percent disability evaluation.  A 
higher evaluation of 30 percent is warranted for impairment 
of the radius in the minor arm with nonunion in the lower 
half, with false movement, and with loss of bone substance [1 
inch (2.5 cms) or more] and marked deformity.

Impairment of supination and pronation is evaluated under 
Diagnostic Code 5213.  Under these criteria, a 20 percent 
disability evaluation is warranted with bone loss or fusion 
in the minor hand with the hand fixed in full pronation, the 
hand fixed near the middle of the arc or moderate pronation, 
limitation of pronation lost beyond the middle of the arc, or 
limitation of motion lost beyond the last quarter of the arc 
when the hand does not approach full pronation.  A 30 percent 
evaluation is warranted for loss of supination and pronation 
or bone fusion with the hand fixed in supination or 
hyperpronation. 

For VA rating purposes, full range of motion for forearm 
pronation is 0 to 80 degrees and full range of motion for 
forearm supination is from 0 to 85 degrees.  38 C.F.R. § 
4.71, Plate I.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2003) are for 
consideration.  See DeLuca v.  Brown, 8 Vet.  App.  202 
(1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  The Court has held that 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Analysis

The veteran contends that his service-connected residuals of 
fractures of the left radius and ulna are more severe than 
presently evaluated.  However, after a review of the record, 
the Board finds that his contentions are not supported by the 
evidence.  

The RO has rated the disability as 20 percent disabling under 
Code 5213 for impairment of supination and pronation.  As set 
forth above, the disability must more nearly approximate the 
hand fixed in supination or hyperpronation to warrant a 
higher rating under this code.  The medical evidence shows 
that the veteran was able to supinate to 90 degrees and had 
full pronation in October 2002.  Similarly, in November 2002, 
he lacked 30 degrees of supination and 45 degrees of 
pronation.  Even with consideration of all pertinent 
disability factors, it is clear that the veteran retains 
substantial, useful supination and pronation.  Therefore, a 
rating in excess of 20 percent is not warranted under 
Diagnostic Code 5213.

While the veteran's left forearm has decreased range of 
motion, the evidence does not show flail false joint as 
contemplated by a higher rating under Diagnostic Code 5210.  
On the contrary, X-ray findings taken in November 2002 showed 
a healed fracture in the distal ulna with no acute fracture 
or dislocation.  

Despite a 10 degree dorsal angulation at the fracture site, 
the evidence does not show nonunion in the upper half of the 
ulna or lower half of the radius, nor does the evidence show 
false movement, loss of bone substance, or marked deformity.  
Accordingly, a higher rating is not warranted under 
Diagnostic Code 5211 or 5212.  

Based on the discussion above, the Board must conclude that 
the preponderance of the evidence establishes that throughout 
the period of this appeal, the manifestations of the service-
connected disability have not more nearly approximated the 
criteria for a higher evaluation than those for the currently 
assigned evaluation of 20 percent.  Because the evidence in 
this case is not approximately balanced, the benefit-of-the-
doubt doctrine does not apply.  38 C.F.R. § 4.3 (2003); 
Gilbert v.  Derwinski, 1 Vet.  App.  49 (1990).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2003).  The Board notes, however, that the 
service-connected disability has not necessitated frequent 
periods of hospitalization nor are the manifestations of the 
disability unusual or exceptional.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation of 20 percent.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v.  Brown, 9 Vet.  App.  
237 (1996); Floyd v.  Brown, 9 Vet.  App.  88 (1996); 
Shipwash v.  Brown, 8 Vet.  App.  218, 227 (1995).


ORDER

A rating in excess of 20 percent for residuals of fractures 
of the left radius and ulna is denied. 


REMAND

By rating action in December 2002, the RO denied service 
connection for neurological impairment of the left upper 
extremity, to include entrapment of the ulnar and median 
nerves.  On a VA Form 9, Appeal to Board of Veterans' Appeal, 
the veteran expressed his disagreement with the denial of VA 
compensation for this disability.  

The RO has not provided the veteran with a statement of the 
case in response to this notice of disagreement.  Because the 
notice of disagreement placed the issue in appellate status, 
the matter must be remanded for the RO to issue a statement 
of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  

Accordingly, this case is REMANDED to the RO via the appeals 
Management Center for the following:

The RO should furnish to the veteran and 
his representative a statement of the 
case addressing the issue of entitlement 
to service connection for neurological 
impairment (entrapment) of the left upper 
extremity.  The veteran should be 
properly notified of the requirements to 
perfect an appeal with respect to this 
issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



